—Judgment unanimously affirmed. Memorandum: The record establishes that defendant’s guilty plea was knowing, voluntary and intelligent (see, People v Jefferson, 203 AD2d 908). Furthermore, defendant was afforded a reasonable opportunity to present the grounds for his challenge to the plea and his request for an adjournment and neither further inquiry nor an evidentiary hearing was required (see, People v Frederick, 45 NY2d 520, 525; People v McNair [appeal No. 1], 186 AD2d 1089, lv denied 80 NY2d 1028). (Appeal from Judgment of Oneida County Court, Burke, J.—Burglary, 3rd Degree.) Present—Denman, P. J., Pine, Balio, Callahan and Davis, JJ.